DETAILED ACTION
	This office action is in response to the communication filed on November 23, 2020. Claims 1-25 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks, filed 11/23/20, with respect to the objection of claim 4, with respect to the 112 rejection of claims 21 and 22, and with respect to the 101 rejection of claims 1-19 have been fully considered and are persuasive in view of applicant’s amendment. The objection to claim 4, the 112 rejection of claims 21 and 22 and the 101 rejection of claims 1-19 has been withdrawn.

	Applicant's amendments/arguments filed on November 23, 2020 with respect to the 103 rejection of claims 1-25 have been fully considered but they are not persuasive for the following reasons:

Applicant argues that Nguyen, Rafael, and Weng do not teach or even suggest the features "extracting parameters and default values of the parameters from each of a plurality of device description files associated with a single device class" and “create a respective class parameter set for the single device class from the extracted parameters 

Examiner respectfully disagrees. The cited prior art alone and/or in combination discloses the argued features.

Nguyen in Paragraphs 9, 11, 12, and 15 discloses field devices having various applications such as being used as a temperature transmitter, used as a flow meter, used as a pressure transmitter etc., field devices performing specified functions according to design objectives or specifications, importing source files relating to field device, validating the source files, where field devices not yet deployed has to be commissioned.

Nguyen in Paragraphs 33, 58, 59, and 63 discloses files stored in repository comprising plurality of files describing field device information, the various files comprise data containing information relation to specific parameters of the field devices.

Nguyen in Paragraphs 37 and 38 discloses mandatory and non-mandatory parameters, in Paragraph 65 discloses registered field devices, and in Paragraphs 62 and 87-97 discloses commissioning tool updating parameters, parameters and values associated with parameters, updating values associated with device parameters.



Nguyen in Paragraphs 62 and 87-97 discloses commissioning tool updating parameters, parameters and values associated with parameters, updating values associated with device parameters.

Nguyen in Paragraphs 64 and 65 discloses referring to field device information file to identify model and type of field device from a plurality of models and types.

Therefore, Nguyen discloses device description files describing device parameters and parameter values and device types from each of a plurality of device description files associated with a single device, however, Nguyen does not explicitly disclose:

...device description files describing device parameters and default parameter values...each of the plurality of device description files being associated with a respective device class of a plurality of device classes for classifying a plurality of registered plant field devices;



Rafael in Paragraphs 4-7 discloses device parameter management, configure a new device by modifying device tag and other parameters related to an existing device, download parameters to the new device.

Rafael in Paragraphs 33, 81, 83, 107, 122, and 123 discloses select and transfer one or more parameters related to a first field device to a second field device, parameters comprise information related to the device and parameter values, related information includes device class, parameters contained in files, parameter selection, default parameter set assigned to a device, select device from a plurality of devices, changing device parameter set.

Therefore, Rafael discloses device description files describing device parameters and default parameter values, each of the plurality of device description files being associated with a respective device class of a plurality of device classes for classifying a plurality of registered plan field devices  and creating a respective class parameter set for a single device class from the parameters and default values of the parameters.

It would have been obvious to a person of ordinary skill in the art, having the teachings of Nguyen and Rafael, to have combined Nguyen and Rafael. The motivation 

Nguyen in Paragraphs 58 and 64 and Rafael in Paragraphs 81 and 100 discloses files containing device parameters and parameter values, however, Nguyen and Rafael do not explicitly disclose:

extract parameters and...values of the parameters.

Weng in Paragraphs 4, 5, 26, and 27 discloses data files for different field device parameters and parameter values, extracting information which includes definitions and parameters.

Therefore, Weng discloses extracting parameters and values of the parameters.

It would have been obvious to a person of ordinary skill in the art, having the teachings of Nguyen, Rafael, and Weng, to have combined Nguyen, Rafael, and Weng. The motivation to combine Nguyen, Rafael, and Weng would be to improve efficiency to prepare, modify, and maintain processes control system by reducing effort, time, and cost involved.




Examiner respectfully disagrees. The cited prior art alone and/or in combination discloses the argued features.

Nguyen in Paragraphs 9, 11, 12, and 15 discloses field devices having various applications such as being used as a temperature transmitter, used as a flow meter, used as a pressure transmitter etc., field devices performing specified functions according to design objectives or specifications, importing source files relating to field device, validating the source files, where field devices not yet deployed has to be commissioned.

Nguyen in Paragraphs 33, 58, and 63 discloses files stored in repository comprising plurality of files describing field device information, the various files comprise data containing information relation to specific parameters of the field devices.
 
Nguyen in Paragraphs 37 and 38  discloses mandatory and non-mandatory parameters, in Paragraph 65 discloses registered field devices, and in Paragraphs 64 and 65 discloses referring to field device information file to identify model and type of field device from a plurality of models and types.

Nguyen in Paragraphs 58, 59, and 64-66 discloses device files comprising data containing information relating to specific parameters of field devices, plurality of device files can be associated with a specific device type having a particular application, such as pressure transmitter, temperature transmitter, or flow meter.

Nguyen in Paragraphs 62 and 87-97 discloses commissioning tool updating parameters, parameters and values associated with parameters, updating values associated with device parameters. 

Therefore, Nguyen discloses "assign a respective...parameter set, to at least one of registered non-physical plan devices which are classified to each of a plurality of device classes, based on a device template of the at least one of the registered non-physical plan field devices" and “wherein the device template comprises a plurality of...parameter sets for configuring a registered non-physical plant field device into a respective plurality of different device applications”

Nguyen in Paragraphs 58 and 64 discloses device description files describing device parameters and parameter values and device types, however, Nguyen does not explicitly disclose:

assigning a respective class parameter set, to...devices which are classified to each of a plurality of device classes; and
...class...parameter sets...;

Rafael in Paragraphs 4-7 discloses device parameter management, configure a new device by modifying device tag and other parameters related to an existing device, download parameters to the new device.

Rafael in Paragraphs 33, 81, 83, 107, 122, and 123 discloses select and transfer one or more parameters related to a first field device to a second field device, parameters comprise information related to the device and parameter values, related information includes device class, parameters contained in files, parameter selection, default parameter set assigned to a device, select device from a plurality of devices, changing device parameter set.

Therefore, Rafael discloses assigning a respective class parameter set, to devices which are classified to each of a plurality of device classes and class parameter sets.
It would have been obvious to a person of ordinary skill in the art, having the teachings of Nguyen and Rafael, to have combined Nguyen and Rafael. The motivation to combine Nguyen and Rafael would be to determine if a field devices are compatible by performing a compatibility check between the devices.

For the above reasons, Examiner states that rejection of the current Office action is proper.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 6-15, and 17, 20, 23, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen (US Pub 2016/0170825) in view of Rafael (US Pub 2013/0257627) and in further view of Weng 2016/0132037).

With respect to claim 1, Nguyen discloses a plant device management system (Nguyen: Paragraphs 5 and 58 – plan device management system) comprising:
a) a device description file storage that stores a plurality of device description files, each of the plurality of device description files describing device parameters and...parameter values for a respective registered plant field device, each of the plurality of device description files being associated with a respective device ...of a plurality of device for...a plurality of registered plant field devices (Nguyen: Paragraphs 9, 11, 12, and 15 – field devices having various applications such as being used as a temperature transmitter, used as a flow meter, used as a pressure transmitter etc., field devices performing specified functions according to design objectives or specifications, importing source files relating to field device, validating the source files; Paragraphs 33, 58, 59, and 63 – files stored in repository comprising plurality of files describing field device information, the various files comprise data containing information relation to specific parameters of the field devices; Paragraphs 37 and 38 – mandatory and non-mandatory parameters; Paragraph 65 – registered field devices; Paragraphs 62 and 87-97 – commissioning tool updating parameters, parameters and values associated with parameters, updating values associated with device parameters; Figures 1A and 3);
a computer (Nguyen: Paragraphs 62, 76, and 120);
a memory storing program code which, when executed by the computer, causes the computer to implement (Nguyen: Paragraphs 62, 76, and 120):
b) a device parameter set manager communicatively coupled to the device description file storage, the device parameter set manager (Nguyen: Paragraphs 62 and 87-97 – commissioning tool updating parameters, parameters and values associated with parameters, updating values associated with device parameters; Figures 1A and 3)  comprising:
b-1) a device parameter set creator tool configured to:
...parameters and...values of the parameters from each of a plurality of device description files...associated with a single device (Nguyen: Paragraphs 58, 59, and 64-66  – device files comprising data containing information relating to specific parameters of field devices, plurality of device files can be associated with a specific device type having a particular application, such as pressure transmitter, temperature transmitter, or flow meter; Paragraphs 62 and 87-97 – commissioning tool updating parameters, parameters and values associated with parameters, updating values associated with device parameters; Paragraphs 64 and 65 - refer to field device information file to identify model and type of field device from a plurality of models and types; Figures 1A and 3).
Nguyen in Paragraphs 58 and 64 discloses device description files describing device parameters and parameter values and device types, however, Nguyen does not explicitly disclose:
...device description files describing device parameters and default parameter values...each of the plurality of device description files being associated with a respective device class of a plurality of device classes for classifying a plurality of registered plant field devices;
create a respective class parameter set for the single device class from the...parameters and default values of the parameters....
The Rafael reference discloses device description files describing device parameters and default parameter values, each of the plurality of device description files being associated with a respective device class of a plurality of device classes for classifying a plurality of registered plan field devices (Rafael: Paragraphs 4-7 – device parameter management, configure a new device by modifying device tag and other parameters related to an existing device, download parameters to the new device; Paragraphs 33, 81, 83, 107, 122, and 123 – select and transfer one or more parameters related to a first field device to a second field device, parameters comprise information related to the device and parameter values, related information includes device class, parameters contained in files, parameter selection, default parameter set assigned to a device, select device from a plurality of devices, changing device parameter set).
creating a respective class parameter set for a single device class from the parameters and default values of the parameters (Rafael: Paragraphs 33, 81, 83, 100, 107, 122, and 123 – select and transfer one or more parameters related to a first field device to a second field device, parameters comprise information related to the device and parameter values, related information includes device class, parameters contained in files, parameter selection, default parameter set assigned to a device, select device from a plurality of devices, changing device parameter set).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Nguyen and Rafael, to have combined Nguyen and Rafael. The motivation to combine Nguyen and Rafael would be to determine if a field devices are compatible by performing a compatibility check between the devices (Rafael: Paragraphs 12 and 13).
Nguyen in Paragraphs 58 and 64 and Rafael in Paragraphs 81 and 100 discloses files containing device parameters and parameter values, however, Nguyen and Rafael do not explicitly disclose:
extract parameters and...values of the parameters.
The Weng reference discloses extracting parameters and values of the parameters (Weng: Paragraphs 4, 5, 26, and 27 – data files for different field device parameters and parameter values, extracting information which includes definitions and parameters).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Nguyen, Rafael, and Weng, to have combined Nguyen, Rafael, and Weng. The motivation to combine Nguyen, Rafael, and Weng would be to improve efficiency to prepare, modify, and maintain processes control system by reducing effort, time, and cost involved (Weng: Paragraph 15).

With respect to claim 3, Nguyen in view of Rafael and in further view of Weng discloses the plant device management system according to claim 1, wherein the plurality of device classes is defined by a predefined set of classification rules related to a plurality of registered plant field devices (Nguyen: Paragraphs 38, 64, 65, 81, and 88 – pre-defined rules defining required parameters for field devices such as device type, device registration file lists registered field devices; Rafael: Paragraph 83 – data relating to field device class; Weng: Paragraph 103 – data definition file includes rule definition which is applied to update or change parameter settings for field devices).

With respect to claim 4, Nguyen in view of Rafael and in further view of Weng discloses the plant device management system according to claim 3, wherein the plurality of device classes is defined by (Nguyen: Paragraphs 64 and 65 - field device information file describing one or more properties of field devices such as model, device identification, manufacturer/vendor identification, revision number etc.; Rafael: Paragraphs 83 and 86 – data relating to field devices include device identification, device class, manufacturer identification, device revision, device type/model etc.; Weng: Paragraph 139 – generate new definition for equipment describing type, part, and manufacturer) a set of:
an identification which identifies a field device manufacturer (Nguyen: Paragraphs 64 and 65 - field device information file describing one or more properties of field devices such as model, device identification, manufacturer/vendor identification, revision number etc.; Rafael: Paragraphs 83 and 86 – data relating to field devices include device identification, device class, manufacturer identification, device revision, device type/model etc.; Weng: Paragraph 139 – generate new definition for equipment describing type, part, and manufacturer);
a field device type (Nguyen: Paragraphs 64 and 65 - field device information file describing one or more properties of field devices such as model, device identification, manufacturer/vendor identification, revision number etc.; Rafael: Paragraphs 83 and 86 – data relating to field devices include device identification, device class, manufacturer identification, device revision, device type/model etc.; Weng: Paragraph 139 – generate new definition for equipment describing type, part, and manufacturer); and
a plant field device revision (Nguyen: Paragraphs 64 and 65 - field device information file describing one or more properties of field devices such as model, device identification, manufacturer/vendor identification, revision number etc.; Rafael: Paragraphs 83 and 86 – data relating to field devices include device identification, device class, manufacturer identification, device revision, device type/model etc.; Weng: Paragraph 139 – generate new definition for equipment describing type, part, and manufacturer).

With respect to claim 6, Nguyen in view of Rafael and in further view of Weng discloses the plant device management system according to claim 1, wherein the parameter set manager further comprises:
b-2) a device parameter set configuring tool is configured to configure the respective class parameter set (Rafael: Paragraphs 4, 6, 7, 40, 81-84, 107, 123, and 129-134 – registering devices for centralized device management, removal and installation of existing and new field devices, detect new field device and register/update its information, download parameters, assign parameters to devices such as device class, comparing data related to field device with compatible field devices, comparing parameters such as model, revision, and manufacturer information, if there are any errors listing the error details to a user; Nguyen: Paragraphs 15-20, 27, 58, 59, 64, 75, and 97 – display to a user in a summary interface page with device information such as valid device, invalid device, conflict between new and existing etc., enable user to enter device parameters and fix conflicts, errors, and incorrect information regarding field devices; Paragraphs 62 and 87-97 – commissioning tool updating parameters, parameters and values associated with parameters, updating values associated with device parameters).

With respect to claim 7, Nguyen in view of Rafael and in further view of Weng discloses the plant device management system according to claim 6, wherein
b-2) the device parameter set configuring tool comprises:
b-2-1) logic to change a device parameter value of a device parameter included in the respective class parameter set (Rafael: Paragraphs 4, 6, 7, 40, 81-84, 107, 123, and 129-134 – registering devices for centralized device management, removal and installation of existing and new field devices, detect new field device and register/update its information, download parameters, assign parameters to devices such as device class, comparing data related to field device with compatible field devices, comparing parameters such as model, revision, and manufacturer information, if there are any errors listing the error details to a user; Nguyen: Paragraphs 15-20, 27, 58, 59, 64, 75, and 97 – display to a user in a summary interface page with device information such as valid device, invalid device, conflict between new and existing etc., enable user to enter device parameters and fix conflicts, errors, and incorrect information regarding field devices; Paragraphs 62 and 87-97 – commissioning tool updating parameters, parameters and values associated with parameters, updating values associated with device parameters).

With respect to claim 8, Nguyen in view of Rafael and in further view of Weng discloses the plant device management system according to claim 6, wherein
b-2) the device parameter set configuring tool comprises: b-2-2) logic to flag a device parameter included in the respective class parameter set (Rafael: Paragraphs 4, 6, 40, 81-84, 107, 123, and 129-134 – registering devices for centralized device management, removal and installation of existing and new field devices, detect new field device and register/update its information, assign parameters to devices such as device class, comparing data related to field device with compatible field devices, comparing parameters such as model, revision, and manufacturer information, if there are any errors listing the error details to a user; Nguyen: Paragraphs 15-20, 27, 58, 59, 64, 75, and 97 – display to a user in an interface page with device information such as valid device, invalid device, conflict between new and existing etc., enable user to enter device parameters and fix conflicts, errors, and incorrect information regarding field devices).

With respect to claim 9, Nguyen in view of Rafael and in further view of Weng discloses the plant device management system according to claim 1, wherein b) the device parameter set manager further comprises:
b-3) a device template manager configured to manage, for each of the plurality of device classes, a plurality of device templates (Rafael: Paragraphs 4, 6, 7, 40, 81-84, 107, 123, and 129-134 – registering devices for centralized device management, removal and installation of existing and new field devices, detect new field device and register/update its information, download parameters, assign parameters to devices such as device class, comparing data related to field device with compatible field devices, comparing parameters such as model, revision, and manufacturer information, if there are any errors listing the error details to a user; Nguyen: Paragraphs 15-20, 27, 58, 59, 64, 75, and 97 – display to a user in a summary interface page with device information such as valid device, invalid device, conflict between new and existing etc., enable user to enter device parameters and fix conflicts, errors, and incorrect information regarding field devices; Paragraphs 62 and 87-97 – commissioning tool updating parameters, parameters and values associated with parameters, updating values associated with device parameters),
each of the plurality of device templates comprising:
a plurality of different class parameter sets being respectively associated with a plurality of different device applications of a plant field device belonging to a device class of the plurality of device classes (Rafael: Paragraphs 4, 6, 7, 40, 81-84, 107, 123, and 129-134 – registering devices for centralized device management, removal and installation of existing and new field devices, detect new field device and register/update its information, download parameters, assign parameters to devices such as device class, comparing data related to field device with compatible field devices, comparing parameters such as model, revision, and manufacturer information, if there are any errors listing the error details to a user; Nguyen: Paragraphs 15-20, 27, 58, 59, 64, 75, and 97 – display to a user in a summary interface page with device information such as valid device, invalid device, conflict between new and existing etc., enable user to enter device parameters and fix conflicts, errors, and incorrect information regarding field devices; Paragraphs 62 and 87-97 – commissioning tool updating parameters, parameters and values associated with parameters, updating values associated with device parameters).

With respect to claim 10, Nguyen in view of Rafael and in further view of Weng discloses the plant device management system according to claim 9, wherein b-3) the device template manager comprises:
b-3-1) logic to assign a respective device template, which includes a respective class parameter set, to at least one of registered non-physical plant field devices which are classified to each of the plurality of device classes (Rafael: Paragraphs 4, 6, 40, 81-84, 107, and 129-134 – registering devices for centralized device management, remove existing field device, add new field device, removal and installation of existing and new field devices, detect new field device and register/update its information, assign parameters to devices such as device class, comparing data related to field device with compatible field devices, comparing parameters such as model, revision, and manufacturer information; Nguyen: Paragraphs 15-20, 27, 58, 59, 64, and 97 – commissioning tool used to import and commission field devices, receiving file related to field device for import operation, file containing parameters of the field device such as device model, device id, manufacturer id, revision number etc., display to a user in an interface page with device information such as valid device, invalid device, conflict between new and existing etc., enable user to enter device parameters).

With respect to claim 11, Nguyen in view of Rafael and in further view of Weng discloses the plant device management system according to claim 10, wherein b-3) the device template manager comprises:
b-3-2) logic to browse a respective set of registered non-physical plant field devices which match with each of the plurality of device classes (Rafael: Paragraphs 4, 6, 40, 81-84, 107, and 129-134 – registering devices for centralized device management, remove existing field device, add new field device, removal and installation of existing and new field devices, detect new field device and register/update its information, assign parameters to devices such as device class, comparing data related to field device with compatible field devices, comparing parameters such as model, revision, and manufacturer information; Nguyen: Paragraphs 15-20, 27, 58, 59, 64, and 97 – commissioning tool used to import and commission field devices, receiving file related to field device for import operation, file containing parameters of the field device such as device model, device id, manufacturer id, revision number etc., display to a user in an interface page with device information such as valid device, invalid device, conflict between new and existing etc., enable user to enter device parameters).

With respect to claim 12, Nguyen in view of Rafael and in further view of Weng discloses the plant device management system according to claim 1, wherein b) the device parameter set manager further comprises:
b-3) a device template manager further comprising:
b-3-3) logic to identify a device class among the plurality of device classes ((Rafael: Paragraphs 4, 6, 40, 81-84, 107, and 129-134 – registering devices for centralized device management, remove existing field device, add new field device, removal and installation of existing and new field devices, detect new field device and register/update its information, assign parameters to devices such as device class, comparing data related to field device with compatible field devices, comparing parameters such as model, revision, and manufacturer information; Nguyen: Paragraphs 15-20, 27, 58, 59, 64, and 97 – commissioning tool used to import and commission field devices, receiving file related to field device for import operation, file containing parameters of the field device such as device model, device id, manufacturer id, revision number etc., display to a user in an interface page with device information such as valid device, invalid device, conflict between new and existing etc., enable user to enter device parameters);
b-3-4) logic to browse all of a respective set of registered non-physical plant field devices which match with the device class identified (Rafael: Paragraphs 4, 6, 40, 81-84, 107, and 129-134 – registering devices for centralized device management, remove existing field device, add new field device, removal and installation of existing and new field devices, detect new field device and register/update its information, assign parameters to devices such as device class, comparing data related to field device with compatible field devices, comparing parameters such as model, revision, and manufacturer information; Nguyen: Paragraphs 15-20, 27, 58, 59, 64, and 97 – commissioning tool used to import and commission field devices, receiving file related to field device for import operation, file containing parameters of the field device such as device model, device id, manufacturer id, revision number etc., display to a user in an interface page with device information such as valid device, invalid device, conflict between new and existing etc., enable user to enter device parameters); and
b-3-5) logic to assign each device template to a respective sub-set of one or more registered non-physical plant field devices to be configured for an associated device application of one or more plant field devices among the plurality of device applications (Rafael: Paragraphs 4, 6, 40, 81-84, 107, and 129-134 – registering devices for centralized device management, remove existing field device, add new field device, removal and installation of existing and new field devices, detect new field device and register/update its information, assign parameters to devices such as device class, comparing data related to field device with compatible field devices, comparing parameters such as model, revision, and manufacturer information; Nguyen: Paragraphs 15-20, 27, 58, 59, 64, and 97 – commissioning tool used to import and commission field devices, receiving file related to field device for import operation, file containing parameters of the field device such as device model, device id, manufacturer id, revision number etc., display to a user in an interface page with device information such as valid device, invalid device, conflict between new and existing etc., enable user to enter device parameters).

With respect to claim 13, Nguyen in view of Rafael and in further view of Weng discloses the plant device management system according to claim 12, wherein b-3) the device template manager further comprises:
b-3-6) logic to enable downloading of all parameters or one or more flagged parameters of the class parameter set included in the respective device template assigned to one or more physical plant field devices, wherein the one or more physical plant field devices to be configured as a corresponding device application (Rafael: Paragraphs 4, 6, 40, 81-84, 107, and 129-134 – registering devices for centralized device management, removal and installation of existing and new field devices, detect new field device and register/update its information, download parameters related to field device, download parameters of a device to another device, assign parameters to devices such as device class, comparing data related to field device with compatible field devices, comparing parameters such as model, revision, and manufacturer information, if there are any errors listing the error details to a user; Nguyen: Paragraphs 15-20, 27, 58, 59, 64, 75, and 97 – commissioning tool used to import and commission field devices, receiving file related to field device for import operation, file containing parameters of the field device such as device model, device id, manufacturer id, revision number etc., display to a user in an interface page with device information such as valid device, invalid device, conflict between new and existing etc., enable user to enter device parameters and fix conflicts, errors, and incorrect information regarding field devices).

With respect to claim 14, Nguyen in view of Rafael and in further view of Weng discloses the plant device management system according to claim 1, wherein b) the device parameter set manager further comprises:
b-3) a device template manager further comprising:
b-3-5) logic to assign each class parameter set of each device template to a respective sub-set of one or more registered non-physical plant field devices to be configured for an associated device application of one or more plant field devices among the plurality of device applications (Rafael: Paragraphs 4, 6, 7, 40, 81-84, 107, 123, and 129-134 – registering devices for centralized device management, removal and installation of existing and new field devices, detect new field device and register/update its information, download parameters, assign parameters to devices such as device class, comparing data related to field device with compatible field devices, comparing parameters such as model, revision, and manufacturer information, if there are any errors listing the error details to a user; Nguyen: Paragraphs 15-20, 27, 58, 59, 64, 75, and 97 – display to a user in a summary interface page with device information such as valid device, invalid device, conflict between new and existing etc., enable user to enter device parameters and fix conflicts, errors, and incorrect information regarding field devices; Paragraphs 62 and 87-97 – commissioning tool updating parameters, parameters and values associated with parameters, updating values associated with device parameters);
b-4) a device parameter auditor further comprising:
b-4-1) logic to acquire each class parameter set assigned by the device template manager from the device template manager (Rafael: Paragraphs 4, 6, 7, 40, 81-84, 107, 123, and 129-134 – registering devices for centralized device management, removal and installation of existing and new field devices, detect new field device and register/update its information, download parameters, assign parameters to devices such as device class, comparing data related to field device with compatible field devices, comparing parameters such as model, revision, and manufacturer information, if there are any errors listing the error details to a user; Nguyen: Paragraphs 15-20, 27, 58, 59, 64, 75, and 97 – display to a user in a summary interface page with device information such as valid device, invalid device, conflict between new and existing etc., enable user to enter device parameters and fix conflicts, errors, and incorrect information regarding field devices; Paragraphs 62 and 87-97 – commissioning tool updating parameters, parameters and values associated with parameters, updating values associated with device parameters);
b-4-2) logic to acquire a corresponding physical device class parameter set from a respective sub-set of one or more physical plant field devices installed in a plant, wherein the corresponding physical device class parameter set corresponds to each class parameter set assigned by the device template manager (Rafael: Paragraphs 4, 6, 7, 40, 81-84, 107, 123, and 129-134 – registering devices for centralized device management, removal and installation of existing and new field devices, detect new field device and register/update its information, download parameters, assign parameters to devices such as device class, comparing data related to field device with compatible field devices, comparing parameters such as model, revision, and manufacturer information, if there are any errors listing the error details to a user; Nguyen: Paragraphs 15-20, 27, 58, 59, 64, 75, and 97 – display to a user in a summary interface page with device information such as valid device, invalid device, conflict between new and existing etc., enable user to enter device parameters and fix conflicts, errors, and incorrect information regarding field devices; Paragraphs 62 and 87-97 – commissioning tool updating parameters, parameters and values associated with parameters, updating values associated with device parameters); and
b-4-3) logic to compare in parameter value between at least a device parameter of each class parameter set assigned by the device template manager and at least a corresponding parameter of the corresponding physical device class parameter set corresponding to each class parameter set assigned by the device template manager (Rafael: Paragraphs 4, 6, 7, 40, 81-84, 107, 123, and 129-134 – registering devices for centralized device management, removal and installation of existing and new field devices, detect new field device and register/update its information, download parameters, assign parameters to devices such as device class, comparing data related to field device with compatible field devices, comparing parameters such as model, revision, and manufacturer information, if there are any errors listing the error details to a user; Nguyen: Paragraphs 15-20, 27, 58, 59, 64, 75, and 97 – display to a user in a summary interface page with device information such as valid device, invalid device, conflict between new and existing etc., enable user to enter device parameters and fix conflicts, errors, and incorrect information regarding field devices; Paragraphs 62 and 87-97 – commissioning tool updating parameters, parameters and values associated with parameters, updating values associated with device parameters).

With respect to claim 15, Nguyen in view of Rafael and in further view of Weng discloses the plant device management system according to claim 14, wherein b) the device parameter set manager further comprises:
b-2) a device parameter set configuring tool further comprising:
b-2-2) logic to flag a device parameter included in the respective class parameter set (Rafael: Paragraphs 4, 6, 40, 81-84, 107, 123, and 129-134 – registering devices for centralized device management, removal and installation of existing and new field devices, detect new field device and register/update its information, assign parameters to devices such as device class, comparing data related to field device with compatible field devices, comparing parameters such as model, revision, and manufacturer information, if there are any errors listing the error details to a user; Nguyen: Paragraphs 15-20, 27, 58, 59, 64, 75, and 97 – display to a user in an interface page with device information such as valid device, invalid device, conflict between new and existing etc., enable user to enter device parameters and fix conflicts, errors, and incorrect information regarding field devices), and
b-4-3') logic to compare in parameter value between the flagged device parameter of each class parameter set assigned by the device template manager and a corresponding parameter of the corresponding physical device class parameter set corresponding to each class parameter set assigned by the device template manager (Rafael: Paragraphs 4, 6, 40, 81-84, 107, 123, and 129-134 – registering devices for centralized device management, removal and installation of existing and new field devices, detect new field device and register/update its information, assign parameters to devices such as device class, comparing data related to field device with compatible field devices, comparing parameters such as model, revision, and manufacturer information, if there are any errors listing the error details to a user; Nguyen: Paragraphs 15-20, 27, 58, 59, 64, 75, and 97 – display to a user in an interface page with device information such as valid device, invalid device, conflict between new and existing etc., enable user to enter device parameters and fix conflicts, errors, and incorrect information regarding field devices). 

With respect to claim 17, Nguyen in view of Rafael and in further view of Weng discloses the plant device management system according to claim 1, wherein b) the device parameter set manager further comprises:
b-4) a device parameter auditor further comprising:
b-4-3) logic to compare in parameter value between at least a device parameter of each class parameter set assigned by the device template manager and at least a corresponding parameter of the corresponding physical device class parameter set corresponding to each class parameter set assigned by the device template manager (Rafael: Paragraphs 4, 6, 7, 40, 81-84, 107, 123, and 129-134 – registering devices for centralized device management, removal and installation of existing and new field devices, detect new field device and register/update its information, download parameters, assign parameters to devices such as device class, comparing data related to field device with compatible field devices, comparing parameters such as model, revision, and manufacturer information, if there are any errors listing the error details to a user; Nguyen: Paragraphs 15-20, 27, 58, 59, 64, 75, and 97 – display to a user in a summary interface page with device information such as valid device, invalid device, conflict between new and existing etc., enable user to enter device parameters and fix conflicts, errors, and incorrect information regarding field devices; Paragraphs 62 and 87-97 – commissioning tool updating parameters, parameters and values associated with parameters, updating values associated with device parameters).

With respect to claim 20, Nguyen discloses a plant device management method comprising:
...by a device parameter set creator tool, parameters and...values of the parameters from a plurality of device description files associated with a single device...each of the plurality of device description files describing device parameters and...parameter values for a respective plant field device, while the respective plant field device is not connected to a plant control system, wherein each of the plurality of device description files is associated with a respective device...of a plurality of device...for...a plurality of plant field devices (Nguyen: Paragraphs 9, 11, 12, and 15 – field devices having various applications such as being used as a temperature transmitter, used as a flow meter, used as a pressure transmitter etc., field devices performing specified functions according to design objectives or specifications, importing source files relating to field device, validating the source files, field devices not yet deployed has to be commissioned; Paragraphs 33, 58, and 63 – files stored in repository comprising plurality of files describing field device information, the various files comprise data containing information relation to specific parameters of the field devices; Paragraphs 37 and 38 – mandatory and non-mandatory parameters; Paragraph 65 – registered field devices; Paragraphs 62 and 87-97 – commissioning tool updating parameters, parameters and values associated with parameters, updating values associated with device parameters; Paragraphs 15-20, 27, 58, 59, 64, and 97 – commissioning tool used to import and commission field devices, receiving file related to field device for import operation, file containing parameters of the field device such as device model, device id, manufacturer id, revision number etc., display to a user in an interface page with device information such as valid device, invalid device, conflict between new and existing etc., enable user to enter device parameters Figures 1A and 3); and
creating, by a device parameter set creator tool, a respective...parameter set for the single device...from the...parameters and...values of the parameters of the plurality of device description files associated with the single device... (Nguyen: Paragraphs 58, 59, and 64-66  – device files comprising data containing information relating to specific parameters of field devices, plurality of device files can be associated with a specific device type having a particular application, such as pressure transmitter, temperature transmitter, or flow meter; Paragraphs 62 and 87-97 – commissioning tool updating parameters, parameters and values associated with parameters, updating values associated with device parameters; Paragraphs 64 and 65 - refer to field device information file to identify model and type of field device from a plurality of models and types; Figures 1A and 3).
Nguyen in Paragraphs 58 and 64 discloses device description files describing device parameters and parameter values and device types, however, Nguyen does not explicitly disclose:
...device description files associated with...device class...describing device parameters and default parameter values...each of the plurality of device description files is associated with a respective device class of a plurality of device classes for classifying a plurality of registered plan field devices;
create a respective class parameter set for the single device class from the...parameters and default values of the parameters....
The Rafael reference discloses device description files associated with device class describing device parameters and default parameter values, each of the plurality of device description files being associated with a respective device class of a plurality of device classes for classifying a plurality of registered plan field devices (Rafael: Paragraphs 4-7 – device parameter management, configure a new device by modifying device tag and other parameters related to an existing device, download parameters to the new device; Paragraphs 33, 81, 83, 107, 122, and 123 – select and transfer one or more parameters related to a first field device to a second field device, parameters comprise information related to the device and parameter values, related information includes device class, parameters contained in files, parameter selection, default parameter set assigned to a device, select device from a plurality of devices, changing device parameter set; Paragraphs 4, 6, 40, 81-84, 107, 123, and 129-134 – registering devices for centralized device management, removal and installation of existing and new field devices, detect new field device and register/update its information, assign parameters to devices such as device class, comparing data related to field device with compatible field devices, comparing parameters such as model, revision, and manufacturer information, if there are any errors listing the error details to a user).
creating a respective class parameter set for the single device class from the parameters and default values of the parameters (Rafael: Paragraphs 33, 81, 83, 107, 122, and 123 – select and transfer one or more parameters related to a first field device to a second field device, parameters comprise information related to the device and parameter values, related information includes device class, parameters contained in files, parameter selection, default parameter set assigned to a device, select device from a plurality of devices, changing device parameter set).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Nguyen and Rafael, to have combined Nguyen and Rafael. The motivation to combine Nguyen and Rafael would be to determine if a field devices are compatible by performing a compatibility check between the devices (Rafael: Paragraphs 12 and 13).
Nguyen in Paragraphs 58 and 64 and Rafael in Paragraphs 81 and 100 discloses files containing device parameters and parameter values, however, Nguyen and Rafael do not explicitly disclose:
extract parameters and...values of the parameters.
The Weng reference discloses extracting parameters and values of the parameters (Weng: Paragraphs 4, 5, 26, and 27 – data files for different field device parameters and parameter values, extracting information which includes definitions and parameters).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Rafael, Nguyen, and Weng, to have combined Rafael, Nguyen, and Weng. The motivation to combine Rafael, Nguyen, and Weng would be to improve efficiency to prepare, modify, and maintain processes control system by reducing effort, time, and cost involved (Weng: Paragraph 15).

With respect to claim 23, Nguyen in view of Rafael and in further view of Weng discloses the plant device management system of claim 1, further comprising managing one or more registered plant field devices based on the created class parameter set (Rafael: Paragraphs 33, 81, 83, 100, 107, 122, and 123 – select and transfer one or more parameters related to a first field device to a second field device, parameters comprise information related to the device and parameter values, related information includes device class, parameters contained in files, parameter selection, default parameter set assigned to a device, select device from a plurality of devices, changing device parameter set).

With respect to claim 24, Nguyen in view of Rafael and in further view of Weng discloses the plant device management system of claim 1, wherein the device class comprises a device manufacturer ID, a device type, a device revision, and a device communication type (Nguyen: Paragraphs 64 and 65 - field device information file describing one or more properties of field devices such as model, device identification, manufacturer/vendor identification, revision number etc.; Rafael: Paragraphs 83 and 86 – data relating to field devices include device identification, device class, manufacturer identification, device revision, device type/model, communication type etc.; Weng: Paragraph 139 – generate new definition for equipment describing type, part, and manufacturer).

Claims 18, 19, 21, 22, and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen (US Pub 2016/0170825) in view of Rafael (US Pub 2013/0257627).

With respect to claim 18, Nguyen discloses a plant device management system comprising:
b) a device parameter set manager comprising:
b-3) a device template manager comprising:
b-3-5) logic to assign a respective...parameter set, to at least one of registered non-physical plant field devices which are classified to each of a plurality of device classes, based on a device template of the at least one of the registered non-physical plant field devices (Nguyen: Paragraphs 9, 11, 12, and 15 – field devices having various applications such as being used as a temperature transmitter, used as a flow meter, used as a pressure transmitter etc., field devices performing specified functions according to design objectives or specifications, importing source files relating to field device, validating the source files; Paragraphs 33, 58, and 63 – files stored in repository comprising plurality of files describing field device information, the various files comprise data containing information relation to specific parameters of the field devices; Paragraphs 37 and 38 – mandatory and non-mandatory parameters; Paragraph 65 – registered field devices; Paragraphs 62 and 87-97 – commissioning tool updating parameters, parameters and values associated with parameters, updating values associated with device parameters; Figures 1A and 3); and
b-4) a device parameter auditor further comprising:
b-4-1) logic to acquire each...parameter set assigned by a device template manager from the device template manager (Nguyen: Paragraphs 33, 58, and 63 – files stored in repository comprising plurality of files describing field device information, the various files comprise data containing information relation to specific parameters of the field devices; Paragraphs 37 and 38 – mandatory and non-mandatory parameters; Paragraph 65 – registered field devices; Paragraphs 62 and 87-97 – commissioning tool updating parameters, parameters and values associated with parameters, updating values associated with device parameters; Figures 1A and 3);
b-4-2) logic to acquire a corresponding physical device...parameter set from a respective sub-set of one or more physical plant field devices installed in a plant, wherein the corresponding physical device...parameter set corresponds to each... parameter set assigned by the device template manager (Nguyen: Paragraphs 33, 58, and 63 – files stored in repository comprising plurality of files describing field device information, the various files comprise data containing information relation to specific parameters of the field devices; Paragraphs 37 and 38 – mandatory and non-mandatory parameters; Paragraph 65 – registered field devices; Paragraphs 62 and 87-97 – commissioning tool updating parameters, parameters and values associated with parameters, updating values associated with device parameters; Figures 1A and 3); and
b-4-3) logic to compare a parameter value between at least a device parameter of each class parameter set assigned by the device template manager and at least a corresponding parameter of the corresponding physical device...parameter set corresponding to each...parameter set assigned by the device template manager (Nguyen: Paragraphs 33, 58, and 63 – files stored in repository comprising plurality of files describing field device information, the various files comprise data containing information relation to specific parameters of the field devices; Paragraphs 37 and 38 – mandatory and non-mandatory parameters; Paragraph 65 – registered field devices; Paragraphs 62 and 87-97 – commissioning tool updating parameters, parameters and values associated with parameters, updating values associated with device parameters; Figures 1A and 3),
wherein the device template comprises a plurality of...parameter sets for configuring a registered non-physical plant field device into a respective plurality of different device applications (Nguyen: Paragraphs 58, 59, and 64-66 – device files comprising data containing information relating to specific parameters of field devices, plurality of device files can be associated with a specific device type having a particular application, such as pressure transmitter, temperature transmitter, or flow meter; Paragraphs 62 and 87-97 – commissioning tool updating parameters, parameters and values associated with parameters, updating values associated with device parameters; Paragraphs 64 and 65 - refer to field device information file to identify model and type of field device from a plurality of models and types; Figures 1A and 3).
Nguyen in Paragraphs 58 and 64 discloses device description files describing device parameters and parameter values and device types, however, Nguyen does not explicitly disclose:
assigning a respective class parameter set, to...devices which are classified to each of a plurality of device classes; and
acquiring each class parameter set...
comparing...class...parameter set;
The Rafael reference discloses assigning a respective class parameter set, to devices which are classified to each of a plurality of device classes, acquiring each class parameter set, and comparing class parameter set (Rafael: Paragraphs 4-7 – device parameter management, configure a new device by modifying device tag and other parameters related to an existing device, download parameters to the new device; Paragraphs 33, 81, 83, 107, 122, and 123 – select and transfer one or more parameters related to a first field device to a second field device, parameters comprise information related to the device and parameter values, related information includes device class, parameters contained in files, parameter selection, default parameter set assigned to a device, select device from a plurality of devices, changing device parameter set).
creating a respective class parameter set from the parameters and default values of the parameters (Rafael: Paragraphs 33, 81, 83, 107, 122, and 123 – select and transfer one or more parameters related to a first field device to a second field device, parameters comprise information related to the device and parameter values, related information includes device class, parameters contained in files, parameter selection, default parameter set assigned to a device, select device from a plurality of devices, changing device parameter set).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Nguyen and Rafael, to have combined Nguyen and Rafael. The motivation to combine Nguyen and Rafael would be to determine if a field devices are compatible by performing a compatibility check between the devices (Rafael: Paragraphs 12 and 13).

With respect to claim 19, Nguyen in view of Rafael discloses the plant device management system according to claim 18, wherein b) the device parameter set manager further comprises:
b-2) a device parameter set configuring tool further comprising:
b-2-2) logic to flag a device parameter included in the respective class parameter set (Rafael: Paragraphs 4, 6, 40, 81-84, 107, 123, and 129-134 – registering devices for centralized device management, removal and installation of existing and new field devices, detect new field device and register/update its information, assign parameters to devices such as device class, comparing data related to field device with compatible field devices, comparing parameters such as model, revision, and manufacturer information, if there are any errors listing the error details to a user; Nguyen: Paragraphs 15-20, 27, 58, 59, 64, 75, and 97 – display to a user in an interface page with device information such as valid device, invalid device, conflict between new and existing etc., enable user to enter device parameters and fix conflicts, errors, and incorrect information regarding field devices), and
b-4-3') logic to compare in parameter value between the flagged device parameter of each class parameter set assigned by the device template manager and a corresponding parameter of the corresponding physical device class parameter set corresponding to each class parameter set assigned by the device template manager (Rafael: Paragraphs 4, 6, 40, 81-84, 107, 123, and 129-134 – registering devices for centralized device management, removal and installation of existing and new field devices, detect new field device and register/update its information, assign parameters to devices such as device class, comparing data related to field device with compatible field devices, comparing parameters such as model, revision, and manufacturer information, if there are any errors listing the error details to a user; Nguyen: Paragraphs 15-20, 27, 58, 59, 64, 75, and 97 – display to a user in an interface page with device information such as valid device, invalid device, conflict between new and existing etc., enable user to enter device parameters and fix conflicts, errors, and incorrect information regarding field devices; Paragraphs 62 and 87-97 – commissioning tool updating parameters, parameters and values associated with parameters, updating values associated with device parameters).

With respect to claim 21, Nguyen discloses a plant device management method comprising:
assigning a respective...parameter set, to at least one of registered non-physical plant field devices which are classified to each of a plurality of device classes, based on a device template of the at least one of the registered non-physical plant field devices (Nguyen: Paragraphs 33, 58, 59, and 63 – files stored in repository comprising plurality of files describing field device information, the various files comprise data containing information relation to specific parameters of the field devices; Paragraphs 37 and 38 – mandatory and non-mandatory parameters; Paragraph 65 – registered field devices; Paragraphs 62 and 87-97 – commissioning tool updating parameters, parameters and values associated with parameters, updating values associated with device parameters; Figures 1A and 3); and
acquiring each...parameter set assigned by a device template manager from the device template manager (Nguyen: Paragraphs 33, 58, and 63 – files stored in repository comprising plurality of files describing field device information, the various files comprise data containing information relation to specific parameters of the field devices; Paragraphs 37 and 38 – mandatory and non-mandatory parameters; Paragraph 65 – registered field devices; Paragraphs 62 and 87-97 – commissioning tool updating parameters, parameters and values associated with parameters, updating values associated with device parameters; Figures 1A and 3);
acquiring a corresponding physical device...parameter set from a respective sub-set of one or more physical plant field devices installed in a plant, wherein the corresponding physical device... parameter set corresponds to each...parameter set assigned by the device template manager (Nguyen: Paragraphs 33, 58, and 63 – files stored in repository comprising plurality of files describing field device information, the various files comprise data containing information relation to specific parameters of the field devices; Paragraphs 37 and 38 – mandatory and non-mandatory parameters; Paragraph 65 – registered field devices; Paragraphs 62 and 87-97 – commissioning tool updating parameters, parameters and values associated with parameters, updating values associated with device parameters; Figures 1A and 3); and
comparing a parameter value between at least a device parameter of each... parameter set assigned by the device template manager and at least a corresponding parameter of the corresponding physical device...parameter set corresponding to each ...parameter set assigned by the device template manager (Nguyen: Paragraphs 33, 58, and 63 – files stored in repository comprising plurality of files describing field device information, the various files comprise data containing information relation to specific parameters of the field devices; Paragraphs 37 and 38 – mandatory and non-mandatory parameters; Paragraph 65 – registered field devices; Paragraphs 62 and 87-97 – commissioning tool updating parameters, parameters and values associated with parameters, updating values associated with device parameters; Figures 1A and 3),
wherein the device template comprises a plurality of...parameter sets for configuring a registered non-physical plant field device into a respective plurality of different device applications (Nguyen: Paragraphs 58, 59, and 64-66 – device files comprising data containing information relating to specific parameters of field devices, plurality of device files can be associated with a specific device type having a particular application, such as pressure transmitter, temperature transmitter, or flow meter; Paragraphs 62 and 87-97 – commissioning tool updating parameters, parameters and values associated with parameters, updating values associated with device parameters; Paragraphs 64 and 65 - refer to field device information file to identify model and type of field device from a plurality of models and types; Figures 1A and 3).
Nguyen in Paragraphs 58 and 64 discloses device description files describing device parameters and parameter values and device types, however, Nguyen does not explicitly disclose:
assigning a respective class parameter set, to...devices which are classified to each of a plurality of device classes; and
acquiring each class parameter set...
comparing...class...parameter set;
The Rafael reference discloses assigning a respective class parameter set, to devices which are classified to each of a plurality of device classes, acquiring each class parameter set, and comparing class parameter set (Rafael: Paragraphs 4-7 – device parameter management, configure a new device by modifying device tag and other parameters related to an existing device, download parameters to the new device; Paragraphs 33, 81, 83, 107, 122, and 123 – select and transfer one or more parameters related to a first field device to a second field device, parameters comprise information related to the device and parameter values, related information includes device class, parameters contained in files, parameter selection, default parameter set assigned to a device, select device from a plurality of devices, changing device parameter set).
creating a respective class parameter set from the parameters and default values of the parameters (Rafael: Paragraphs 33, 81, 83, 107, 122, and 123 – select and transfer one or more parameters related to a first field device to a second field device, parameters comprise information related to the device and parameter values, related information includes device class, parameters contained in files, parameter selection, default parameter set assigned to a device, select device from a plurality of devices, changing device parameter set).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Nguyen and Rafael, to have combined Nguyen and Rafael. The motivation to combine Nguyen and Rafael would be to determine if a field devices are compatible by performing a compatibility check between the devices (Rafael: Paragraphs 12 and 13).

With respect to claim 22, Nguyen in view of Rafael discloses the plant device management method according to claim 21, further comprising:
flagging a device parameter included in the respective class parameter set (Rafael: Paragraphs 4, 6, 40, 81-84, 107, 123, and 129-134 – registering devices for centralized device management, removal and installation of existing and new field devices, detect new field device and register/update its information, assign parameters to devices such as device class, comparing data related to field device with compatible field devices, comparing parameters such as model, revision, and manufacturer information, if there are any errors listing the error details to a user; Nguyen: Paragraphs 15-20, 27, 58, 59, 64, 75, and 97 – display to a user in an interface page with device information such as valid device, invalid device, conflict between new and existing etc., enable user to enter device parameters and fix conflicts, errors, and incorrect information regarding field devices), and
wherein comparing in parameter value comprises comparing in parameter value between the flagged device parameter of each class parameter set assigned by the device template manager and a corresponding parameter of the corresponding physical device class parameter set corresponding to each class parameter set assigned by the device template manager (Rafael: Paragraphs 4, 6, 40, 81-84, 107, 123, and 129-134 – registering devices for centralized device management, removal and installation of existing and new field devices, detect new field device and register/update its information, assign parameters to devices such as device class, comparing data related to field device with compatible field devices, comparing parameters such as model, revision, and manufacturer information, if there are any errors listing the error details to a user; Nguyen: Paragraphs 15-20, 27, 58, 59, 64, 75, and 97 – display to a user in an interface page with device information such as valid device, invalid device, conflict between new and existing etc., enable user to enter device parameters and fix conflicts, errors, and incorrect information regarding field devices; Paragraphs 62 and 87-97 – commissioning tool updating parameters, parameters and values associated with parameters, updating values associated with device parameters).

With respect to claim 25, Nguyen in view of Rafael discloses the plant device management system of claim 18, wherein the device template comprises the plurality of class parameter sets for different device classes (Nguyen: Paragraphs 15-20, 27, 58, 59, 64, 75, and 97 – display to a user in a summary interface page with device information such as valid device, invalid device, conflict between new and existing etc., enable user to enter device parameters and fix conflicts, errors, and incorrect information regarding field devices; Paragraphs 62 and 87-97 – commissioning tool updating parameters, parameters and values associated with parameters, updating values associated with device parameters; Rafael: Paragraphs 4, 6, 7, 40, 81-84, 107, 123, and 129-134 – registering devices for centralized device management, removal and installation of existing and new field devices, detect new field device and register/update its information, download parameters, assign parameters to devices such as device class, comparing data related to field device with compatible field devices, comparing parameters such as model, revision, and manufacturer information, if there are any errors listing the error details to a user).

Claims 2 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen (US Pub 2016/0170825) in view of Rafael (US Pub 2013/0257627) in view of Weng 2016/0132037) in further view of Nekkar (US Pub 2012/0226786).

With respect to claim 2, Nguyen in view of Rafael and in further view of Weng discloses the plant device management system according to claim 1, wherein
b-1) the device parameter set creator tool further comprises:
b-1-1) a device description file parser configured to interpret a format of each of the device description files...for extracting the parameters and the default values of the parameters from each of the plurality of device description files (Nguyen: Paragraphs 33, 58, 59, and 63 – files stored in repository comprising plurality of files describing field device information, the various files comprise data containing information relation to specific parameters of the field devices; Rafael: Paragraphs 33, 81, 83, 107, 122, and 123 – parameters comprise information related to the device and parameter values, related information includes device class, parameters contained in files, parameter selection, default parameter set assigned to a device; Weng: Paragraphs 4, 5, 26, and 27 – data files for different field device parameters and parameter values, extracting information which includes definitions and parameters).
Weng in Paragraph 191 discloses defining data in IEC standard, however, Nguyen, Rafael, and Weng do not explicitly disclose:
...interpret a format of each of the device description files based on an IEC standard.
The Nekkar reference discloses interpreting a format of a device description file based on an IEC standard (Nekkar: Paragraphs 15 and 24 – language defined in IEC standard enable a manufacturer of a device to create a file that encapsulates all of the parameters and functions associated with that particular device, parsing the file and presenting depiction of elements in the file that correspond to IEC standard).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Nguyen, Rafael, Weng, and Nekkar, to have combined Nguyen, Rafael, Weng, and Nekkar. The motivation to combine Nguyen, Rafael, Weng, and Nekkar would be to create a file that encapsulates all parameters and functions associated with a device by utilizing a language defined in an IEC standard (Nekkar: Paragraph 15).

With respect to claim 5, Nguyen in view of Rafael and in further view of Weng discloses the plant device management system according to claim 1, wherein the plurality of device description files is defined...(Nguyen: Paragraphs 33, 58, 59, and 63 – files stored in repository comprising plurality of files describing field device information, the various files comprise data containing information relation to specific parameters of the field devices; Rafael: Paragraphs 33, 81, 83, 107, 122, and 123 – parameters comprise information related to the device and parameter values, related information includes device class, parameters contained in files, parameter selection, default parameter set assigned to a device; Weng: Paragraphs 4, 5, 26, and 27 – data files for different field device parameters and parameter values) and Weng in Paragraph 191 further discloses defining data in IEC standard, however, Nguyen, Rafael, and Weng do not explicitly disclose:
... device description files is defined by an IEC standard;
The Nekkar reference discloses device description files is defined by an IEC standard (Nekkar: Paragraphs 15 and 24 – language defined in IEC standard enable a manufacturer of a device to create a file that encapsulates all of the parameters and functions associated with that particular device, parsing the file and presenting depiction of elements in the file that correspond to IEC standard).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Nguyen, Rafael, Weng, and Nekkar, to have combined Nguyen, Rafael, Weng, and Nekkar. The motivation to combine Nguyen, Rafael, Weng, and Nekkar would be to create a file that encapsulates all parameters and functions associated with a device by utilizing a language defined in an IEC standard (Nekkar: Paragraph 15).

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen (US Pub 2016/0170825) in view of Rafael (US Pub 2013/0257627) in view of Weng 2016/0132037) in further view of Sharma (US Pub 2017/0180567).

With respect to claim 16, Nguyen in view of Rafael and in further view of Weng discloses the plant device management system according to claim 15, wherein b-4) the device parameter auditor further comprises:
b-4-4) logic to generate an audit report, wherein, the audit report includes...the class parameter set assigned and the class parameter set, and...are associated with the class parameter set assigned to the one or more non-physical plant field devices (Rafael: Paragraphs 4, 6, 7, 40, 81-84, 107, 123, and 129-134 – registering devices for centralized device management, removal and installation of existing and new field devices, detect new field device and register/update its information, download parameters, assign parameters to devices such as device class, comparing data related to field device with compatible field devices, comparing parameters such as model, revision, and manufacturer information, if there are any errors listing the error details to a user; Nguyen: Paragraphs 15-20, 27, 58, 59, 64, 75, and 97 – display to a user in a summary interface page with device information such as valid device, invalid device, conflict between new and existing etc., enable user to enter device parameters and fix conflicts, errors, and incorrect information regarding field devices; Paragraphs 62 and 87-97 – commissioning tool updating parameters, parameters and values associated with parameters, updating values associated with device parameters).
Nguyen and Rafael discloses displaying summary and details regarding field device and parameters to a user, however, Nguyen, Rafael, and Weng do not explicitly disclose:
....audit report includes a respective downloading time and a respective audited time....
The Sharman reference discloses an audit report including a respective downloading time and a respective audited time (Sharma: Paragraphs 866 and 1114 – running a periodic audit for a user, a user status table tracks information for user such as certification status and last audit and download time).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Nguyen, Rafael, Weng, and Sharma, to have combined Nguyen, Rafael, Weng, and Sharma. The motivation to combine Nguyen, Rafael, Weng, and Sharma would be to detect outdated or missing information by running a periodic audit (Sharma: Paragraph 866).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.















Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REZWANUL MAHMOOD whose telephone number is (571)272-5625.  The examiner can normally be reached on M-F 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-272-0631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/R.M/Examiner, Art Unit 2164                                                                                                                                                                                                        
February 27, 2021

/ASHISH THOMAS/Supervisory Patent Examiner, Art Unit 2164